Citation Nr: 0921189	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss, to 
include as due to residuals of perforated eardrums.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1948 until June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

A review of the record reflects the Veteran, through his 
representative, attempted to raise a separate claim of 
entitlement to service connection for residuals of a 
perforated ear drum in the May 2009 written brief.  Upon 
review of the record, it appears that the Veteran's 
consistently contented throughout his claim that his hearing 
loss was caused, at least in part, by damage to the eardrums 
sustained in service.  As such, the issue on appeal is 
determined to be that as styled in the caption.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This is a case in which the Veteran's service records are not 
in evidence.  In cases where the Veteran's service records 
are unavailable through no fault of the Veteran, there is a 
heightened obligation to assist the Veteran in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claim in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the Veteran's 
service treatment records have been destroyed or lost, the 
Board is under a duty to advise the Veteran to obtain other 
forms of evidence, such as lay testimony, employment 
examinations, pharmacy records and insurance examination 
reports. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

While the Veteran was previously advised that his service 
treatment records were unavailable and informed that he could 
submit alternate sources of evidence, he was never afforded a 
VA examination.  Under the duty to assist, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Veteran has provided a March 2007 
private treatment record, which appears to reveal bilateral 
hearing loss meeting the definition of a hearing loss 
disability under 38 C.F.R. § 3.385.  

Additionally, the Veteran provided a history of noise 
exposure during service, and provided evidence suggesting the 
current hearing loss could be related to the noise exposure 
during service.  Specifically, the March 2007 private record 
noted the Veteran's military noise exposure could have 
resulted in hearing loss.  A May 2005 VA outpatient treatment 
record reflected the Veteran complained of hearing loss since 
he was in service.  Accordingly, the Veteran should be 
afforded a VA examination to determine the nature, extent, 
and etiology of the hearing loss. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran shall be afforded an 
audiological examination to assess whether 
the Veteran has hearing loss within the 
meaning of VA regulations.  Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and records of treatment 
for hearing loss.  The examiner shall 
opine whether it is at least as likely as 
not (a 50 percent probability or more) 
that any current hearing loss is related 
to claimed in-service acoustic trauma.  If 
the results of audiological testing are 
not valid for rating purposes, the 
examiner shall provide a complete 
explanation concerning such a finding.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



